The present application is being examined under the pre-AIA  first to invent provisions. 

	Claims 1-17 are pending and under consideration.

Priority:  The request for priority to provisional application 60/550,014, filed March 3, 2004, is acknowledged.

Failure to Comply with the Sequence Rules
Where the description of a patent application discusses a sequence of 4 or more amino acids, reference must be made to the sequence by use of the sequence identifier preceded by “SEQ ID NO:” in the text of the description even if the sequence is also embedded in the text of the description of the patent application (see 37 CFR 1.821, especially paragraphs (a)-(d)).  The 
sequence identifier may be used in either the drawing or the Brief Description of Drawings (see MPEP 2422).
Objection to the Specification:
The specification is objected to for failure to comply with the sequence rules for the reasons as given above.  The specification refers to sequences without identifiers at:  at least page 5 [0020], page 6 [0023], page 12 [0055], page 17 [0066], page 19 [0069-0070], p. 28 [0093], p. 45 [0142], p. 47 [0149], p. 50 [0157], p. 53 [0166], p. 55 [0172], p. 58-59 [0180, 0183], p. 61 [0188], p. 64 [0200].  
	The sequences must be in computer readable form (CRF) for search.  See also MPEP 2422 for sequence compliance requirements.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-6 recite the limitation "the biologically active protein" in the claims.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waugh et al. (WO 0207773, also published as US 7807780).  Waugh et al. disclose compositions for topical administration, the composition comprising a non-covalent association complex of a positively charged backbone polymer having positively charged branching groups attached thereto, wherein said polymer is polylysine and the positively charged branching group is selected from a HIV-TAT fragment having the formula (gly)p-RGRDDRRQRRR-(gly)q or (gly)p-YGRKKRRQRRR-(gly)q, wherein the subscripts p and q are each independently an integer from 0 to 20 (p. 6-9).  As already noted, the composition can be used for topical delivery (p. 19).  Waugh et al. disclose a method of topically delivering said composition comprising a biological agent to a subject (p. 15-16, p. 19-20, p. 40 lines 1-16, 23-25), where the biological agent is selected from antifungal agents (p. 15-16), and suitable sites of topical administration include but are not limited to the skin (p. 19 lines 30-33).  Therefore, Waugh et al. reasonable disclose a method of topically delivering a non-protein non-nucleotide biologically active agent in a composition comprising a non-covalent association complex of a positively charged backbone polymer having positively charged branching groups attached thereto.  
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to arrive at the claimed method of administering a non-protein non-nucleotide biologically active agent, including an antifungal agent, to a subject in need thereof, the method comprising topically applying to the skin or epithelium of the subject, the biologically active agent in a composition comprising a non-covalent association complex of a positively charged backbone polymer having positively charged branching groups (i.e. (gly)p-RGRDDRRQRRR-(gly)q or (gly)p-YGRKKRRQRRR-(gly)q) attached thereto (instant claims 1-17).  The motivation to do so is provided by Waugh et al.  Waugh et al. disclose that the composition comprising a non-covalent association complex of a positively charged backbone polymer having positively charged branching groups attached thereto, are broadly applicable to compositions of diverse therapeutic or cosmetic agents, that can be targeted to maximize delivery to a particular site (p. 3 lines 10-13).  
Regarding instant claims 4-7, administering the carrier and the biologically active agent separately and/or together would be obvious and is routine to do when determining the delivery method. 
Regarding instant claims 8-9, Waugh et al. also disclose sustained release of the compositions (p. 20 lines 19-26).
Regarding instant claims 10-11, 12-16, 17, Waugh et al. disclose the biologically active agent is selected from antifungal agents (p. 15 line 29), including amphotericin B, nystatin, fluconazole, itraconazole, ketoconazole, clotrimazole, econazole, griseofulvin, miconazole, ciclopirox (p. 16 lines 14-17), and suitable sites of topical administration include but are not limited to the skin (p. 19 lines 30-33).  Therefore, it would have been obvious to administer an antifungal agent for the treating fungal infection on epithelium, including all forms of skin, including the nail.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10172877 (‘877).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘877 patent claims are drawn to a method of administering a non-protein non-nucleotide biologically active agent to subject comprising topically applying to the skin or epithelium of the subject the non-protein, non-nucleotide biologically active agent in conjunction with an effective amount of a carrier comprising a polymeric backbone having attached positively charged branching groups, wherein the association between the carrier and the non-protein, non-nucleotide biologically active agent is non-covalent.  The features and/or limitations recited in the instant dependent claims are all also reasonably recited in the ‘877 patent claims.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656